 

AO 245H (Rev. 12/07) Judgment in a Criminal Case for a Petty Offense (Short Form)

 

 

Sheet f
UNITED STATES DISTRICT COURT
Northern District of Mississippi
UNITED STATES OF AMERICA Judgment in a Criminal Case
vy. (For a Petty Offense} — Short Form
ADRIAN WILLIAMS Case No, 4:19-MJ-1002-JMV-1
USM No.
Whitman D, Mounger
Defendant’s Attorney
THE DEFENDANT:
Ww THE DEFENDANT pleaded guilty to count(s} Traffic Offense - Failure to Use Safety Belt

 

The defendant is adjudicated guilty of these offenses:

 

    

ri Count(s) _tand 2 C1 is iW are dismissed on the motion of the United States.
CRIMINAL MONETARY PENALTIES

All criminal monetary penalty payments are to be made as directed by the court.

 

 

 

 

 

Assessment Fine
Total: $ 40.00 $ 400.00
Last Four Digits of Defendant’s Soc. Sec. No.. 4947 04/18/2019 in|
{ Date of Impoajtion pf Judgment
Defendant’s Year of Birth: __ 1998 \, / ex XL UNA
Sn fe SOU

City and State of Defendant’s Residence: x Signature of Judge
Tupelo, MS i

Jane M. Virden, U.S. Magistrate Judge

Name and Title of Judge
07/10/2019

 

Date

 
AO 245H (Rev. 12/07) Judgment in a Criminal Case Personal Identification Attachment

 

DEFENDANT: ADRIAN WILLIAMS
CASE NUMBER: 4:19-MJ-1002-JMV-1
DISTRICT: Northern District of Mississippi

Judgment in a Criminal Case Personal Identification Attachment
(Nof for Public Disclosure)

The following unredacted personal identifiers are included with the judgment transmitted to the Attorney General per 18 U.S.C. §
3612(b). A copy of this attachment shall also be provided to the attorney for the defendant, the Probation and Pretrial Services
Office, and the U.S. Sentencing Commission.

Pursuant to Rule 49.1 of the Federal Rules of Criminal Procedure, however, the personal data in this attachment are not for public
disclosure and must not be filed with the Clerk of the Court unless redacted or under seal, as provided in the rule.

 

Defendant’s Soc, Sec. No.: 426-865-4347
Defendant’s Date of Birth: 08/23/1998

Defendant’s Residential Address: 150 Twin Creek Lane
Tupelo, MS 38801

 

Defendant’s Mailing Address:
(if different)

 

 

 
